Mr. Justice Scott delivered the opinion of the Court. This was a bill for partition of lands. It seems to have been regularly filed and order of publication was taken against all the defendants as non-residents. No exception seems to have been taken as to the statutory notice. But the Court seems to have proceeded in dismissing the bill upon the ground, that our various statutory provisions as to partition have taken away the original jurisdiction of chancery on this head. In this the Court below was in error. The statute but cumulates the remedy; and if, nevertheless, a party should elect to seek his remedy in chancery, as these parties seem to have done, he is entitled to such as the Chancellor can afford him. The order of the Court dismissing the bill, will, therefore, be reversed, and the cause remanded with directions to the Court below to proceed with the case according to law.